Title: To Thomas Jefferson from Robert Daniel, 5 December 1803
From: Daniel, Robert
To: Jefferson, Thomas


               
                  Sir
                     
                  Louisiana post of OppelousosDecr. 5th. 1803
               
               The present Anxiety which I feel for the population of my country together with a wish to render my fellow cittizens every service in my power will I hope be a sufficient apoligy for addressing you on the following subject—permit me sir to represent to you the situation of some hundreds of our countrymen who have In the Inexperience of youth Deserted from the American Service to the spanish Territories, as they supposed an assalum from oppression the Majority of which have now their little family around them and without a pardon must be benished from their country for ever—Should they be obliged to fly to Mexico they will draw a number of their connections with them which will to a certain Degree Depopolate our country and Deprive us of many Good Industrious Cittizens and I assure you Sir situated as we are I had rather see ten Industrious Americans come in to our country than to see one go out of it—
               Therefore your petitioner doth most Humbly pray that your Sympathy may be so far reciprocal as to grant your proclamation Declaring all Deserters that was in this province Twelve months previous to the cession of the french to the United States free from The Service; and penelties anexed to Desertion It will be bringing to life so many of our brethren which In gratitude will be for ever bound to their country—
               I have the honour to be with Every Sentiment of Esteam your Most Obt Servt
               
                  Robt Daniel
               
            